Citation Nr: 1448976	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  03-34 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an earlier effective date than March 23, 2006, for a grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1955 to July 1959.

This case has a long procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU) effective March 23, 2006.  The Veteran disagreed with this decision in December 2007, seeking an earlier effective date than March 23, 2006, for a grant of a TDIU ("earlier effective date claim for a TDIU").  He perfected a timely appeal in April 2009.  Having reviewed the voluminous record evidence, the Board finds that the issue on appeal is characterized more appropriately as stated on the title page of this decision.  (The Board notes parenthetically that, in order to assure expeditious treatment of the Veteran's earlier effective date claim for a TDIU, it was assigned the same docket number as a prior appeal for higher initial ratings for the Veteran's service-connected PTSD which was pending at the time that he initiated his appeal for a TDIU.  See Vargas-Gonzalez v. Principi, 15 Vet. App. 222 (2001)).

In February 2008, the Board referred the Veteran's earlier effective date claim for a TDIU to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board also denied higher initial rating claims for the Veteran's service-connected PTSD.  Both the Veteran, through his attorney, and VA's Office of General Counsel (OGC), filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court) in July 2009 requesting that the Court vacate and remand the Board's February 2008 decision.  The Court granted the Joint Motion later in July 2009.

In January 2010, the Board remanded this matter to the AOJ for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ obtain the Veteran's updated VA treatment records and secure an opinion from a VA clinician as to whether the Veteran's service-connected disabilities precluded his employability at any time prior to March 23, 2006.  These records subsequently were associated with the claims file and the opinions concerning the impact of the Veteran's service-connected disabilities on his employability prior to March 23, 2006, were obtained in May and July 2010.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In August 2012, the Board denied both the Veteran's earlier effective date claim for a TDIU and his claim of entitlement to an initial rating greater than 50 percent for PTSD prior to March 23, 2006.  The Board also assigned a 100 percent rating for the Veteran's service-connected PTSD effective March 23, 2006.  The RO implemented the Board's August 2012 decision in a September 2012 rating decision, assigning a 100 percent rating for the Veteran's service-connected PTSD effective March 23, 2006.  The Veteran, through his attorney, appealed the Board's August 2012 decision denying his earlier effective date claim for a TDIU and his higher initial rating claim for PTSD prior to March 23, 2006, to the Court.

In April 2014, the Court affirmed the Board's August 2012 denial of the Veteran's higher initial rating claim for PTSD prior to March 23, 2006, and vacated and remanded the Board's denial of the Veteran's earlier effective date claim for a TDIU.  The Court specifically found that, although the Board had adjudicated the Veteran's earlier effective date claim for a TDIU using the appropriate legal standard, it had erred by not considering potentially favorable evidence in the Veteran's voluminous claims file.  See Jacobson v. Shinseki, No. 12-3670 (Vet. App. Apr. 10, 2014).  The Board is bound by the Court's April 2014 finding that it applied the correct legal standard to the Veteran's earlier effective date claim for a TDIU in its August 2012 decision.  The Court's April 2014 decision was not appealed to the United States Court of Appeals for the Federal Circuit and is now final.  To the extent that the Veteran, through his attorney, continues to argue on remand from the Court that the Board erred in adjudicating his earlier effective date claim for a TDIU under an incorrect legal standard, this argument is without merit and will not be discussed further.

It appears that the Veteran's attorney also is continuing to argue on remand that the Veteran is entitled to a total scheduler disability rating for his service-connected PTSD.  The Board again notes that, in a September 2012 rating decision, the RO assigned a 100 percent (or total) scheduler disability rating effective March 23, 2006, for the Veteran's service-connected PTSD.  This decision was not appealed and is now final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2014).  And in April 2014, the Court specifically affirmed that part of the Board's August 2012 decision which denied a higher initial rating for the Veteran's service-connected PTSD prior to March 23, 2006.  The Court's April 2014 decision was not appealed to the United States Court of Appeals for the Federal Circuit and is now final.  Accordingly, any argument concerning entitlement to a total scheduler disability rating for the Veteran's service-connected PTSD is without merit and will not be discussed further.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's original VA Form 21-8940, "Veteran's Application For Increased Compensation Based On Unemployability," was dated on November 25, 2003, and date-stamped as received by the RO on November 28, 2003.

2.  In a rating decision dated on February 24, 2006, and issued to the Veteran and his attorney on February 27, 2006, the RO denied the Veteran's TDIU claim.

3.  In a letter from the Veteran's attorney dated on February 6, 2007, and date-stamped as received by the RO on February 9, 2007, the Veteran disagreed with the February 2006 rating decision.

4.  The record evidence shows that, on VA outpatient treatment on March 23, 2006, the Veteran's service-connected PTSD had worsened significantly, resulting in occupational and social impairment with deficiencies in most areas.

5.  In a rating decision dated on August 21, 2007, and issued to the Veteran and his attorney on September 6, 2007, the RO assigned a higher initial 70 percent rating effective March 23, 2006, for the Veteran's service-connected PTSD and also granted the Veteran's claim of entitlement to a TDIU effective March 23, 2006.

6.  In a letter dated on December 14, 2007, and date-stamped as received by the RO on December 18, 2007, the Veteran disagreed with the effective date of March 23, 2006, for a grant of a TDIU.

7.  Service connection is in effect for PTSD with dysthymia and personality disorder, evaluated as 50 percent disabling effective February 29, 2000, and as 100 percent disabling effective March 23, 2006, and for residuals of ileoileostomy for gastrointestinal hemorrhage, evaluated as zero percent disabling effective June 7, 1993; the Veteran's combined disability evaluation for compensation was zero percent effective June 7, 1993, 50 percent effective February 29, 2000, and 100 percent effective March 23, 2006.

8.  The record evidence shows that, although the Veteran met the scheduler criteria for a TDIU effective March 23, 2006, it was not factually ascertainable that his service-connected disabilities, alone or in combination, prevented him from securing or maintaining substantially gainful employment prior to that date.


CONCLUSION OF LAW

The criteria for assignment of an earlier effective date than March 23, 2006, for a grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's earlier effective date claim for a TDIU is a "downstream" element of the RO's grant of a TDIU in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In April 2004 and in February 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  These letters also noted other types of evidence the Veteran could submit in support of his claim.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in March 2006 and in the February 2009 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence does not support assigning an effective date earlier than March 23, 2006, for a grant of a TDIU.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, notice as to what is required to substantiate the Veteran's claim was issued in April 2004 prior to the currently appealed rating decision issued in February 2006.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Earlier Effective Date Claim for a TDIU

The Veteran and his attorney have contended strenuously throughout the pendency of this appeal that he is entitled to an earlier effective date than March 23, 2006, for a grant of a TDIU.  They specifically contend that the appropriate effective date for a grant of a TDIU in this case is February 29, 2000, the date that the Veteran filed an increased rating claim for his service-connected PTSD.

Laws and Regulations

As a threshold matter, when the service-connected disability rating is less than 100 percent, assignment of a TDIU requires inability to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, and that, if there are two or more disabilities, at least one is ratable at 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Marginal employment is not considered to be substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a). 

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the Veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

Factual Background

In an April 2000 letter, a Vet Center counselor stated:

Although [the Veteran] was able to work during the years following his military trauma, it is important to be aware of the adverse effect it had on the energy, motivation, and drive he was able to put into his work.  He feels it limited his ability to consider and realize promotions.  It significantly limited his ability to enjoy his career.  He required one psychiatric hospitalization during the course of his employment.  He also reports occasional angry 'blow ups' while on the job.

On VA PTSD examination in June 2000, the Veteran stated that he "obtained employment as John Deere where he worked for 34 years in finance.  He again describes that he did not advance [or] receive promotions in his job and he attributes that to low motivation, energy and anhedonia.  He retired in March of 1999."

Vet Center records dated in 2001 indicate that the Veteran studied for and passed an examination in order to obtain his real estate license in November 2001.  The Veteran's Vet Center counselor stated in a December 2001 letter that the Veteran "has had great difficulty finding even part time employment and this contributes to his strong sense of worthlessness."  

On VA outpatient treatment in May 2001, the Veteran stated, "He becomes [a] 'nervous wreck' when he has to speak in front of [a] group of people.  That is why he missed promotion opportunities, which he regrets.  He loses it and becomes clammy when he is forced to speak in front of people.  When he was offered [a] promotion opportunity, he was afraid to take it."  A subsequent VA outpatient treatment note dated in December 2001 indicates that, although he "started working in [the] real estate field with expectation to 'make some money,' to realize that it's not all that easy; to this point he just has expences [sic] and no real income."

On VA PTSD examination in January 2002, it was noted that the Veteran had worked at a credit union for 34 years.  "He states that he did not advance or receive promotions in his job due to decreased motivation, low energy, anhedonia, and difficulty relating with others secondary to [PTSD] and depression.  He retired in March of 1999."

The Veteran's original VA Form 21-8940, "Veteran's Application For Increased Compensation Based On Unemployability," was dated on November 25, 2003, and date-stamped as received by the RO on November 28, 2003.  The Veteran stated that his service-connected PTSD prevented him from securing or following substantially gainful employment.  He last had worked in March 1999 although his disability had affected his full-time employment approximately in 1989.  He also stated that he had worked as a loan officer at a credit union for 40 hours a week from 1965 to 1999 and had lost approximately 6 weeks per year due to illness.  He had lost his last job because of his disability and had not tried to obtain employment since he became too disabled to work.  He finally reported that he had been going to a Vet Center since January 13, 2000, for treatment of his PTSD symptoms.

A VA Form 21-4192, "Request for Employment Information In Connection With Claim For Disability Benefits," completed by an employee benefits specialist at the Veteran's former employer, dated on May 4, 2004, and date-stamped as received by the RO on April 1, 2005, indicates that the Veteran was employed as a Consumer Loan Officer from March 15, 1965, to March 15, 1999, when he took "normal retirement."  He had worked 40 hours a week at this job.  He received a lump sum payment from his employer at his retirement.  He also was receiving or entitled to receive medical and dental insurance and term life insurance from his former employer; these benefits began on April 1, 1999.

VA outpatient treatment records dated in 2002-2003 indicate that the Veteran reported to some, but not all, of his VA treating clinicians that the symptomatology associated with his service-connected PTSD had interfered with his former employment.  For example, in June 2002, the Veteran complained of intermittent nightmares and flashbacks.  He avoided crowds, got upset "whenever he hears a siren go off," and was unable to concentrate.  He also "has tried to do volunteer work but [was] unable to concentrate enough."  He walked daily with several friends who were a "good source of support."  A history of occasional suicidal ideation was noted but "none recently (for several months)."  He was sleeping better with the addition of klonopin.  He "worked in finance but retired [because he] had troubles [with] anxiety [and] public speaking."

On September 26, 2002, the Veteran reported "things are going 'so-so'" and he had good days and bad days.  "Sometimes dwells on feeling like a failure in his life."  He lived alone and was "lonely at times."  He applied for a job in airport security "but did not get it [and] felt offended."  He stated that "he needs more to do so he won't ruminate over his problems all day."  He had trouble sleeping recently.  He had been volunteering to care for an elderly neighbor "but [this] only involves a few hours a week."  He still walked daily with 2 close friends about 6 miles a day and "finds it is one of the most positive aspects of his life now [because] he gets good support from [his] walking partners."  The Veteran stated that he "worked in finance but retired [because he] had troubles [with] anxiety [and] public speaking."

On July 7, 2003, the Veteran stated that he was "[u]nable to work anymore.  Chronic [signs/symptoms] hampered any occupational advancement while he was working."  The Veteran again reported that he "worked in finance but retired [because he] had troubles [with] anxiety [and] public speaking."

VA outpatient treatment records dated in 2004-2005 indicate that the Veteran reported to some, but not all, of his VA treating clinicians that the symptomatology associated with his service-connected PTSD had interfered with his former employment.  For example, in a December 2004 telephone conference call with a VA social worker and Veterans Service Officer, the Veteran "discuss[ed the] possibility of applying for unemployability."  In April 2005, the Veteran reported that his anxiety and had interfered with his work and again reported that he "worked in finance but retired [because he] had troubles [with] anxiety [and] public speaking."  The Veteran's VA treating physician's assistant-certified (PA-C) noted in September 2005 that the Veteran's ongoing PTSD signs/symptoms were related to his history of being exposed to ionizing radiation as a confirmed participant in nuclear testing activities during active service.  This clinician noted that the Veteran's irritability, depression, and anxiety had interfered with his relationships and work.

In a VA Psychiatry Telephone Note dated on February 16, 2006, the Veteran notified his treating PA-C that his attorney had informed him that a new regulation would allow a VA physician outside of Compensation & Pension Service to make a statement regarding the Veteran's inability to work "for VA Benefits to consider."  The Veteran's attorney had asked him to obtain a name of a psychiatrist, not a PA, to mail a letter to this effect.  The Veteran's treating PA-C stated that he had "significant chronic PTSD, depression & concur [sic] that [the Veteran] is unable to sustain gainful employment.  He has reported that while working [he] had to often use leave time to get through work duties given [mental health] issues + missed out on promotions [because] of this.  He continues to struggle [with] PTSD issues including anxiety, depression, social isolation/withdrawal."  The PA-C stated that she had spoken to the Veteran's attorney about this and, if his provider concurred, then the Veteran would be directed to Release of Information department "to sign special release so such statement can be provided to VA Benefits/C&P."

In a rating decision dated on February 24, 2006, and issued to the Veteran and his attorney on February 27, 2006, the RO denied the Veteran's TDIU claim.  The RO noted that the Veteran did not meet the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  The RO also noted that information obtained from the Veteran's former employer indicated that he had a "normal retirement" after working for 34 years.  "They do not indicate any considerations were given to you because of disability or that disability was the cause of your retirement."  The RO next noted that the Veteran's available VA outpatient treatment records did not show any worsening of his service-connected PTSD.  The RO finally noted that the evidence did not support a referral to the Director, C&P Service, for extraschedular consideration under § 4.16(b).  See also 38 C.F.R. § 4.16(b).

In a Psychiatry Telephone Note dated on March 1, 2006, the Veteran telephoned his treating PA-C and stated he had a "very rough night last night" after receiving a denial letter regarding his claim.  He also stated that he was "very frustrated [with] some suicidal ideation dwelling last night but was able to work through it."  He denied any active suicidal ideation or plan "at this time + contracts for safety."  On March 7, 2006, the Veteran telephoned his treating PA-C and stated that he was "having some really difficult times [due to] excessive worry [and] some feeling of being overwhelmed" while working on his health issues and VA appeal.  He also stated that he was "not getting much sleep lately either."  

On VA outpatient treatment on March 23, 2006, the Veteran complained that "he hit 'lowest ebb' so far" and was distraught, withdrawn for several days, and "very frustrated [and discouraged] by process," although he was tolerating his medication fine.  He "continues to try to walk most days [and] address health issues."  He also reported continuing intrusive thoughts and other chronic PTSD symptoms.  A history of a passive death wish, suicidal ideation with occasional thoughts of a plan "usually accompanying [an] exacerbation of PTSD," depressive signs/symptoms "but denies active thoughts at this time + contracts for safety if this were to change."  Mental status examination of the Veteran showed he was clean, neat, appropriately dressed, no psychomotor retardation or hyperactivity, regular, coherent speech, goal oriented and logical thought process that was "circumstantial at times," no tearfulness, delusions, hallucinations, or other psychotic symptoms, no homicidal ideation, intact associations, full orientation, no memory impairment, intact attention and concentration, and good insight and judgment.  The Axis I diagnoses included PTSD.  The Veteran's Effexor was increased from 150 mg to 225 mg daily because he was tolerating it well.  He was advised to take Seroquel 50 mg every four hours for chronic sleep problems but "may increase to 75 mg" as needed.

In a letter from the Veteran's attorney dated on February 6, 2007, and date-stamped as received by the RO on February 9, 2007, the Veteran disagreed with the February 2006 rating decision.  Attached to this letter was a letter dated on April 4, 2006, letter from the Veteran's treating VA PA-C in which she stated that she "personally [has] been following him since March 2003."  She opined that the Veteran's PTSD "is related to his service in the military and because of this condition, it is my opinion that he cannot sustain any gainful employment.  Also please refer to...[a] clinic progress note dated September 26, 2002, it is my interpretation that [the Veteran] was having significant employment difficulties at that time as well."

In a rating decision dated on August 21, 2007, and issued to the Veteran and his attorney on September 6, 2007, the RO assigned a higher initial 70 percent rating effective March 23, 2006, for the Veteran's service-connected PTSD and also granted the Veteran's claim of entitlement to a TDIU effective March 23, 2006.  The RO concluded that March 23, 2006, was the appropriate effective date for a grant of a TDIU because that was the date of a higher initial 70 percent rating for service-connected PTSD "and the date on which you met the scheduler requirements for a total disability evaluation."

In a letter dated on December 14, 2007, and date-stamped as received by the RO on December 18, 2007, the Veteran disagreed with the effective date of March 23, 2006, for a grant of a TDIU.  The Veteran, through his attorney, asserted that "he retired early from his job because he could no longer handle the stress."  (Emphasis in original.)  The Veteran also asserted that the April 2006 letter from his treating VA PA-C supported the assignment of an earlier effective date than March 23, 2006, for a grant of a TDIU.

In a letter dated on January 17, 2008, the Veteran's VA treating PA-C repeated her prior opinion that the Veteran "cannot sustain any gainful employment.  I maintain this has been the case since March 2003 when I began to follow him."  She again referred to a VA outpatient treatment record dated September 26, 2002.

In a May 2010 opinion, a VA psychologist stated that she had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, to include records of VA outpatient treatment in June 2002, July 2003, and April 2005.  Following a review of the record evidence, this VA psychologist opined that it "does not support a claim of Individual Unemployability."  With respect to the September 26, 2002, VA outpatient treatment note, the May 2010 VA psychologist stated that, "There does not appear to be anything in this note that would suggest Veteran is unemployable.  His symptoms were not determined to be severe at this this time, but moderate."  After reviewing the record evidence, the May 2010 VA psychologist stated that the Veteran's GAF scores "fall in this range of mild symptoms" between June 21, 2001, and April 24, 2002.  She next noted that the Veteran's GAF scores "generally" were in the range of moderate symptoms.  She next noted that, although the Veteran's GAF scores were 49 and 50 on May 17, 2005, and May 23, 2005, "it should be noted that he had recently started treatment for prostate cancer at this time.  Scores increased to above 50 on 6/21/05 and continue[] in this range until 3/06 when they again fall below 51 into the serious range."  This psychologist then noted that, although a GAF score ranging between 31-40 suggest that a Veteran "is unable to work, [the] Veteran has no GAF scores in this range."  This psychologist stated that the Veteran's mental status examinations of record "reflect no impairment of thought process [and] no delusions, hallucinations, or other psychotic symptoms."  She also stated that these examinations showed "no deficits" in orientation, memory impairment, and no deficits in attention or concentration, and in fund of knowledge.  After reviewing the provider's notes of record, the May 2010 VA psychologist stated that there was "no indications in the notes during this period of time that [the] Veteran was unable to work."  This psychologist concluded:

Mental health diagnosis and assessment is not an exact science.  Therefore, the tools outlined above become very important.  It is noted that the Veteran was seen by four different providers (psychiatrists and a physician's assistant) during treatment and was also seen by three compensation and pension evaluators.  GAF scores from all providers generally fall in the 50 - 60 range which is not suggestive of unemployability.  Nor are there notes or Mental Status Exams that suggest an inability to work.

In July 2010, a VA psychiatrist opined that, following a review of the Veteran's claims file, including his service treatment records and post-service VA treatment records, the Veteran's service-connected PTSD with dysthymia and personality disorder "did NOT render him unemployable at any time from 2/2000 to 3/2006."  The rationale for this opinion was that, in review the Veteran's treatment records from February 2000 to March 2006, "it is noted that he is symptomatic with PTSD [and] depression at nearly every visit, yet at the same time he exhibits a significant degree of activity and engagement that is impressive."  The July 2010 VA psychiatrist reviewed the Veteran's outpatient treatment records in detail.  She noted that the September 26, 2002, VA outpatient treatment note "does not indicate that [the Veteran] had employability difficulties, only that he [had] applied for the job and didn't get it."  The July 2010 VA psychiatrist then stated:

[The] Veteran's GAF scores range from 51 to 60 generally which indicate a moderate severity of symptoms and there are no reported impairments of thought process, cognition, []or psychotic features at any time during this time period, rendering him able to secure or follow a substantially gainful occupation.

This psychiatrist concluded that it was less likely than not that the Veteran's service-connected PTSD with dysthymia "rendered him unemployable from Feb[ruary] 2000 to March 2006."

In a July 2012 letter, the Veteran's treating VA PA-C repeated her earlier opinions concerning the Veteran's employability.  "As I stated earlier in my letter dated January 17, 2008, I maintain this has been the case since March 2003 when I began to follow him."

Analysis

The Board finds that the preponderance of the evidence is against assigning an earlier effective date than March 23, 2006, for a grant of a TDIU.  The Veteran and his attorney contend that the appropriate effective date for a grant of a TDIU should be February 29, 2000, which is the date that he filed an increased rating claim for his service-connected PTSD.  The record evidence does not support the assertions concerning entitlement to an earlier effective date for a grant of a TDIU.  It shows instead that the Veteran first met the scheduler criteria for a TDIU on March 23, 2006, the date that the symptomatology associated with his service-connected PTSD worsened (per VA outpatient treatment records) and he was awarded a higher initial 70 percent rating for this disability.  It is not factually ascertainable that the Veteran's service-connected PTSD had worsened prior to March 23, 2006, such that he is entitled to an earlier effective date for a grant of a TDIU prior to that date.  

Despite the Veteran's assertions to the contrary, there is no indication that he was forced to retire in March 1999 after a 34-year career as a credit union loan officer because of the symptomatology associated with his service-connected PTSD.  The Veteran's employer indicated that he had a "normal retirement" in March 1999 and was receiving post-retirement health, dental, and life insurance benefits.  The Veteran's employer also indicated that the Veteran had worked full-time as a loan officer for 34 years.  The Board acknowledges that the Veteran has reported to a variety of treating clinicians since his retirement that, while he was employed for 34 years, the symptomatology that he attributed to his service-connected PTSD prevented him from getting as far in his career than he thought he should have gone after he had retired.  The evidence does not suggest, however, that the Veteran was precluded from securing or following a substantially gainful occupation solely as a result of his service-connected PTSD, particularly since he spent 34 years as a credit union loan officer and took a "normal retirement" from this job.  The Board also acknowledges that the Veteran has reported that he was unable to work after he retired due to his service-connected PTSD.  The assertions regarding his inability to secure or follow a substantially gainful occupation in his post-retirement years are undermined by what the Veteran himself reported to his Vet Center therapist in November 2001 and to his VA treating clinician in December 2001.  At that time, the Veteran reported that, although he had passed the real estate examinations and obtained his real estate license in November 2001 order to "make some money," he found working as a real estate agent to be difficult and only had expenses and no income in December 2001.  This persuasively suggests that, in fact, the Veteran was not precluded from securing or following a substantially gainful occupation following his retirement after working 34 years as a credit union loan officer and instead experienced financial difficulties trying to make his new job as a real estate agent a success.

The record evidence also does not support assigning an earlier effective date than March 23, 2006, for a grant of a TDIU.  It shows instead that, although the Veteran complained to some, but not all, of his VA treating clinicians regarding the impact of his service-connected PTSD on his employability following his retirement after working 34 years as a credit union loan officer, he did not report consistently what impact, if any, this disability had on his attempts to secure or follow a substantially gainful occupation in his post-retirement years (i.e., after March 1999).  The Board finds it highly significant that, despite being seen on at least a monthly basis for treatment of his service-connected PTSD between 2000 and 2006, the Veteran did not report consistently that this disability had interfered with his prior employment as a credit union loan officer.  The Board also finds it highly significant that, despite the Veteran's occasional complaints about the problems he had experienced during his 34 years as a credit union loan officer that he attributed to his service-connected PTSD, he did not report, and most of the VA clinicians who treated him between 2000 and 2006 did not indicate, that he had been precluded from securing or following a substantially gainful occupation during or after his 34-year career as a credit union loan officer solely as result of his service-connected PTSD.  For example, the Veteran's Vet Center counselor noted in April 2000 that the Veteran had reported only that his service-connected PTSD "limited his ability to consider and realize promotions...significantly limited his ability to enjoy his career...[and caused] occasional angry 'blow ups' while on the job."  On VA PTSD examination in June 2000, the Veteran reported "that he did not advance [or] receive promotions in his job and he attributes that to low motivation, energy and anhedonia" due to his service-connected PTSD.  On VA outpatient treatment in May 2001, the Veteran stated, "He becomes [a] 'nervous wreck' when he has to speak in front of [a] group of people.  That is why he missed promotion opportunities, which he regrets.  He loses it and becomes clammy when he is forced to speak in front of people.  When he was offered [a] promotion opportunity, he was afraid to take it."  As noted elsewhere, VA outpatient treatment records dated between 2002 and 2005 generally indicate that the Veteran reported to some, but not all, of his VA treating clinicians that the symptomatology associated with his service-connected PTSD had interfered with his former employment.  The Board further finds it highly significant that, in September 2005, the Veteran's VA treating PA-C noted that his ongoing PTSD signs/symptoms were related to his history of being exposed to ionizing radiation as a confirmed participant in nuclear testing activities during active service.  This clinician also noted that the Veteran's irritability, depression, and anxiety had interfered with his work.

The Veteran and his attorney have contended strenuously throughout the pendency of this appeal that letters from his treating VA PA-C in April 2006, January 2008, and in July 2012 support assigning an earlier effective date than March 23, 2006, for a grant of a TDIU.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board finds that none of the opinions provided by the PA-C in April 2006, January 2008, or in July 2012 support assigning an earlier effective date for a grant of a TDIU.  The Board notes initially that the probative value of this evidence is not enhanced simply by virtue of the fact that the PA-C repeated her opinions regarding the Veteran's unemployability at various points throughout the pendency of this appeal.  A careful reading of each of these opinions also suggests that they were based entirely on what the Veteran had reported to the PA-C and not on any clinical evidence.  The Board finds the April 2006 opinion from the PA-C to be less than probative because it does not contain a rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Although the PA-C cited a September 26, 2002, VA outpatient treatment record when she provided her April 2006 opinion, this record indicates only that the Veteran had applied for a job but had not gotten it and "felt offended" by this rejection (as the VA psychiatrist stated in July 2010).  There was no indication in the September 26, 2002, VA outpatient treatment record that the Veteran was precluded from securing or following a substantially gainful occupation solely as a result of his service-connected PTSD (as both the May 2010 VA psychologist and July 2010 VA psychiatrist concluded).  The PA-C also did not cite any clinical evidence to support her opinions in January 2008 and in July 2012.  

The Board also finds the January 2008 opinion from the PA-C to be less than probative because it lacks a sufficient rationale and merely restates the deficient April 2006 opinion.  The Board finally finds that the July 2012 opinion from the PA-C to be less than probative because she still provided no rationale for her conclusions regarding the Veteran's unemployability prior to 2006.  It is not clear why a rationale was not provided by the PA-C for any of the letters that she wrote on the Veteran's behalf in support of his earlier effective date claim for a grant of a TDIU.  Id.  The Board again finds it highly significant that, in September 2005, the Veteran's VA treating PA-C noted that the Veteran's irritability, depression, and anxiety had interfered with his work.  This clinician did not conclude in September 2005 that the symptomatology associated with the Veteran's service-connected PTSD precluded his employability.  More importantly, this clinician did not explain the apparent conflict between her September 2005 findings and her subsequent opinions (all of which lacked a rationale) concerning the Veteran's unemployability.  Accordingly, the Board finds that none of the opinions provided by the PA-C in April 2006, January 2008, and in July 2012 support assigning an earlier effective date than March 23, 2006, for a grant of a TDIU.

The remaining record evidence (opinions from a VA psychologist in May 2010 and a VA psychiatrist in July 2010) also does not support assigning an earlier effective date than March 23, 2006, for a grant of a TDIU.  Both of these VA clinicians reviewed the Veteran's complete claims file, to include the September 26, 2002, VA outpatient treatment note that the PA-C previously had found so persuasive, and concluded that the Veteran's service-connected PTSD did not preclude him from securing or following a substantially gainful employment prior to March 2006.  The May 2010 VA psychologist reviewed the Veteran's GAF scores and found no evidence that they fell in to the range of 31-40 which would have suggested that he was unable to work.  This psychologist noted that there were no provider's notes or mental status examinations between 2000 and 2006 indicating that the Veteran was unable to work.  The July 2010 VA psychiatrist next noted in her review of the record evidence that, although the Veteran was "symptomatic with PTSD [and] depression at nearly every visit, yet at the same time he exhibits a significant degree of activity and engagement that is impressive."  This psychiatrist next noted that there were "no reported impairments of thought process, cognition, []or psychotic features at any time during this time period [between 2000 and 2006], rendering him able to secure or follow a substantially gainful occupation."  Both the May 2010 VA psychologist's opinion and the July 2010 VA psychiatrist's opinion were fully supported.  See Stefl, 21 Vet. App. at 124.  Having reviewed these opinions, the Board finds them to be persuasive support for denying the Veteran's earlier effective date claim for a TDIU.

In its April 2014 decision, the Court criticized the Board's August 2012 decision for not reviewing favorable evidence, to include specifically VA medical records dated in June 2002, July 2003, April 2005, and in February 2006, in adjudicating the Veteran's earlier effective date claim for a TDIU.  See Jacobson v. Shinseki, No. 12-3670 (Vet. App. Apr. 10, 2014).  The Board already has reviewed the favorable opinions provided by a VA PA-C in April 2006, January 2008, and in July 2012, and found them to be not probative on the issue of entitlement to an earlier effective date for a TDIU (as discussed above).  Because it is bound by the Court's April 2014 decision, the Board also will address each of the VA medical records cited by the Court and determine whether any of them support assigning an earlier effective date for a TDIU.  

The Board notes initially that the May 2010 VA psychologist reviewed the Veteran's VA outpatient treatment records dated in June 2002, July 2003, and in April 2005 and provided a fully supported opinion that none of these records indicated that the Veteran was unemployable solely as a result of his service-connected PTSD (as discussed above).  The Board also notes initially that it specifically discussed the June 2002 and February 2006 VA outpatient treatment records in its August 2012 decision so it is not clear why the Court concluded otherwise in April 2014.  See Board decision dated August 30, 2012, at pp. 16, 21; compare Jacobson v. Shinseki, No. 12-3670 (Vet. App. Apr. 10, 2014).  

Nevertheless, the Board notes that the June 2002 VA outpatient treatment record indicated that the Veteran had attempted to do volunteer work but found he could not concentrate enough and reported that he had retired due to problems with anxiety and public speaking during his former employment.  As the May 2010 VA psychologist specifically found, the June 2002 VA outpatient treatment record did not suggest, and the VA clinician who saw the Veteran in June 2002 did not indicate, that he was unemployable solely as a result of his service-connected PTSD.  The Veteran reported on VA outpatient treatment in July 2003 that he was unable to work and his chronic PTSD symptoms had "hampered any occupational advancement while he was working."  Again, as the May 2010 VA psychologist concluded, the July 2003 VA outpatient treatment record did not suggest, and the VA clinician who saw the Veteran in July 2003 did not indicate, that he was unemployable solely as a result of his service-connected PTSD.  When he was seen on VA outpatient treatment in April 2005, the Veteran repeated his prior assertion that he had retired due to problems with anxiety and public speaking during his former employment.  The May 2010 VA psychologist again concluded that the April 2005 VA outpatient treatment record did not suggest, and the VA clinician who saw the Veteran in April 2005 did not indicate, that he was unemployable solely as a result of his service-connected PTSD.  

Finally, although the VA medical record dated on February 16, 2006, is not a model of clarity, it appears that, following a telephone call with the Veteran, the VA PA-C opined "that [the Veteran] is unable to sustain gainful employment.  He has reported that while working [he] had to often use leave time to get through work duties given [mental health] issues + missed out on promotions [because] of this."  The Board finds this VA medical record to be less than probative on the issue of whether the Veteran is entitled to an earlier effective date for a TDIU.  It appears to be based on what the Veteran reported to the PA-C rather than on clinical evidence.  See Bloom, 12 Vet. App. at 187, LeShore, 8 Vet. App. at 409, Black, 5 Vet. App. at 180, and Wilson, 2 Vet. App. at 614.  A careful reading of the February 2006 VA medical record indicates that the Veteran reported that his mental health symptomatology interfered with his "work duties," forced him to take leave, and caused him to "miss[] out on promotions."  He did not contend that his employment was precluded solely as a result of his service-connected PTSD, as is required for an award of a TDIU.  See 38 C.F.R. § 4.16(a).  As with the other opinions provided by the PA-C during the pendency of this appeal, the February 2006 VA medical record contains no rationale for the finding that the Veteran's service-connected PTSD precluded his employability.  See Stefl, 21 Vet. App. at 124.  In summary, the Board finds that none of the evidence cited by the Court in its April 2014 opinion supports granting an earlier effective date for a TDIU.

The Board observes that the laws and regulations governing effective dates are clear.  The effective date of an evaluation of an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, although the evidence of record demonstrates that the Veteran's TDIU claim was filed in November 2003, he did not meet the schedular criteria for a TDIU until March 23, 2006.  The evidence relied upon very heavily by the Veteran and his attorney in support of the argument for an earlier effective date of February 29, 2000, for a TDIU (multiple opinions from a VA PA-C) is not probative because it is not based on clinical evidence and lacks rationale.  By contrast, the comprehensive opinions provided by a VA psychologist in May 2010 and a VA psychiatrist in July 2010 were fully supported and concluded that the Veteran was not unemployable between 2000 and 2006 solely as a result of his service-connected PTSD.  Thus, the Board finds that the criteria for granting an earlier effective date than March 23, 2006, for a grant of a TDIU have not been met.


ORDER

Entitlement to an earlier effective date than March 23, 2006, for a grant of a TDIU is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


